UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of For the fiscal year endedFebruary 28, 2009 Commission file number 0-28839 AUDIOVOX CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-1964841 (IRS Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive offices) 11788 (Zip Code) (631)231-7750 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of Each Exchange on which Registered ClassA Common Stock $.01 par value The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x 1 Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in rule 12b-2 of the Act). YesoNox The aggregate market value of the common stock held by non-affiliates of the Registrant was $180,435,697 (based upon closing price on the Nasdaq Stock Market on August 29, 2008). The number of shares outstanding of each of the registrant's classes of common stock, as of May 14, 2009 was: Class Outstanding ClassA common stock $.01 par value 20,604,460 ClassB common stock $.01 par value 2,260,954 DOCUMENTS INCORPORATED BY REFERENCE PartIII -(Items 10, 11, 12, 13 and 14) Proxy Statement for Annual Meeting of Stockholders to be filed on or before June 28, 2009. 2 AUDIOVOX CORPORATION Index to Form 10-K Table of Contents PART I Item 1 Business 4 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 13 Item 2 Properties 13 Item 3 Legal Proceedings 14 Item 4 Submission of Matters to a Vote of Security Holders 14 PART II Item 5 Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6 Selected Consolidated Financial Data 17 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A Quantitative and Qualitative Disclosures About Market Risk 33 Item 8 Consolidated Financial Statements and Supplementary Data 34 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 9A Controls and Procedures 34 Item 9B Other Information 37 PART III Item 10 Directors, Executive Officers and Corporate Governance 37 Item 11 Executive Compensation 37 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 13 Certain Relationships and Related Transactions, and Director Independence 37 Item 14 Principal Accounting Fees and Services 37 PART IV Item 15 Exhibits, Financial Statement Schedules 37 SIGNATURES 80 3 CAUTIONARY STATEMENT RELATING TO THE SAFEHARBOR PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Annual Report on Form 10-K and the information incorporated by reference includes "forward-looking statements" within the meaning of section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.We intend those forward looking-statements to be covered by the safe harbor provisions for forward-looking statements. All statements regarding our expected financial position and operating results, our business strategy, our financing plans and the outcome of any contingencies are forward-looking statements. Any such forward-looking statements are based on current expectations, estimates, and projections about our industry and our business.
